Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.   Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/729,151. Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant's claims 1-20 broaden the scope of copending application 17/729,151 of claims 1-20 by eliminating combine an output of each of the ML models to predict a most likely root cause, and provide the most likely root cause from the claims of the copending application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.    Claims 1,3,9,14,15,and 18 are  rejected under 35 U.S.C. 102(a1) as being anticipated by Yang et al. (2019/0356553).
       For claims 1,3,9,14,15,and 18, Yang et al. (2019/0356553) discloses a system comprising :
an analysis system comprising: a network interface arranged in communication with a Wi-Fi system that is associated with a Local Area Network (LAN)( See Figure 4); a processing device ( See Paragraph 0069 lines 1-5); and a memory device ( See paragraph 0069 lines 1-5) configured to store a computer program having instructions that, when executed, enable the processing device ( See paragraph 0069 lines 1-5)to monitor the Wi-Fi system to detect authentication failures in the Wi-Fi system, in response to detecting an authentication failure in the Wi-Fi system, analyze the authentication failure to determine one or more root-causes of the authentication failure, and push changes to the Wi-Fi system to automatically remediate the one or more root- causes in the Wi-Fi system ( See paragraph 0063 lines 1-12 and paragraph 0054 lines 1-10) ;  
wherein monitoring the Wi-Fi system includes collecting data in the Wi-Fi system and streaming the data to a message bus ( See figure 4);  
wherein the Wi-Fi system includes one or more of a user device, an Access Point (AP), a Wireless LAN Controller (WLC), a Network Access Control (NAC) device, a policy manager, and a directory service device ( See box 424 in Figure 4);  and 
wherein the LAN is part of an enterprise system; and   
a non-transitory computer-readable medium ( See paragraph 0069 lines 1-5).


6.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.   Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. 
   For claim 13, Yang et al. discloses all the subject matter of the claimed invention with the exception of wherein the authentication failure in the Wi-Fi system includes one or more of a wrong username error, a wrong password error, and a configuration mismatch in a communications network, However, wherein the authentication failure in the Wi-Fi system includes one or more of a wrong username error, a wrong password error, and a configuration mismatch is well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling of the invention to use wherein the authentication failure in the Wi-Fi system includes one or more of a wrong username error, a wrong password error, and a configuration mismatch as well-known in the communication of Yang et a. for identifying a reason why the authentication failure.

9.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tankersley et al. (11,200,130) is cited to show a system which is considered pertinent to the claimed invention. 

10.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476